DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This office action is responsive to pre-Appeal Brief Conference decision mailed on 07/20/2021.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 2, 6 – 16, and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Walsh et al (US 2011/0047237; hereinafter Walsh).
Regarding claim 1, Walsh discloses a method of determining an identity of a called or calling user of a communication propagated over a communications network, the method comprising: 
receiving a first communication ( 12, fig. 1) transmitted over the communications network (16, fig. 1) outgoing from or incoming to a known first user respectively to or from a first unknown user (abstract; paragraphs [0002 -  0003], [0019], [0024]; Walsh discloses a first user who wishes to establish communications with a second user); 
receiving a second communication (14, fig. 2) transmitted over the communications network (18, fig. 2) respectively incoming to or outgoing from a known second user respectively from or to a second unknown user (paragraphs [0024]; Walsh discloses that once communications are established, information may be transferred from the first communications device 12 to the second communications device 14, from the second communications device 14 to the first communications device 12, or both, using the first communications network 16, the second communications network 18);
determining at least one characteristic of the first and second communications (paragraphs [0035 – 0036], [0042]; Walsh discloses that the matchmaking system 10 receives supplemental recognition information, which is associated with the second user 36, from the first communications device 12); and 
based on the at least one characteristic determining that the unknown first user is the known second user (paragraphs [0040], [0042]; Walsh discloses that the matchmaking system 10 processes the matchmaking request which includes attempting to identify the second user 36 (FIG. 6) based on the recognition information (Step 202). If the matchmaking request is successful based on successful identification of the second user 36, the matchmaking system 10 sends first data to the second communications device 14 associated with the second user 36 to establish communications with the second user 36 (Step 204) ).
Regarding claim 2, Walsh discloses the method according to claim 1 wherein the at least one characteristic comprises a time stamp for each of the first and second communications (paragraphs [0021], [0060]; Walsh discloses that the communications options information may include content sharing metadata associated with the first user 34, the second user 36, or both, such as time frame to deliver content).
Regarding claim 6, Walsh and Clisham disclose the method according to claim 4 wherein determining based on the at least one characteristic comprises determining that the at least one characteristic of the first communication exhibits sufficient similarity to the at least one characteristic of the second communication to indicate that the communications encode substantially the same data (paragraphs [0034], [0040], [0043 – 0044]; Walsh discloses that the matchmaking system 10 the matchmaking system 10 always reports the probability of a successful identification to the first communications device 12 with a request for further instructions).
Regarding claim 7, Walsh and Clisham disclose the method according to claim 6 wherein determining that the at least one characteristic of the first and second communications exhibit sufficient similarities comprises determining a probability that the communications encode substantially the same data and determining that the probability is greater than a predetermined threshold probability (paragraphs [0034], [0040], [0043 – 0044]; Walsh discloses that the matchmaking system 10 may assume the identification is made if the probability of success is equal to or greater than a given threshold).
Regarding claim 8, Walsh discloses the method according to claim 1 and comprising clustering users of the communications network to determine clusters of users that communicate with each other and using the clusters to determine that the unknown first user is the known second user (paragraphs [0027], [0031]; Walsh discloses that the matchmaking system 10 may then attempt to identify the user using biometric information associated with the subset of users).
Regarding claim 9, Walsh discloses the method according to claim 8 and determining a cluster matching probability (CMP) to each of a plurality of the clusters that a user communicating with the first user is a member of the cluster (paragraphs [0027], [0031]; Walsh discloses that the matchmaking system 10 may use the location information to identify a subset of users having a communications device within a search range of a location associated with the location information).
Regarding claim 10, Walsh discloses the method according to claim 9 and using the CMPs to determine a cluster to which the second known user belongs (paragraphs [0031], [0035]).
Regarding claim 11, Walsh discloses the method according to claim 10 and comprising updating CMPs responsive to determining a cluster to which the second known user belong (paragraphs [0031], [0033]; Walsh discloses that the recognition information includes any or all of the recognition information presented above combined with additional identifying information associated with the second user 36).
Regarding claim 12, Walsh discloses the method according to claim 9 and determining for each cluster a user matching probability (UMP) for members of the cluster that a user from the cluster communicating with the first user is a given member (paragraphs [0031], [0033]).
Regarding claim 13, Walsh discloses the method according to claim 10 and using the UMPs to determine which of the clustered users is the second known user (paragraphs [0031], [0033]).
	Regarding claim 14, Walsh discloses the method according to claim 13 and comprising updating UMPs responsive to determining which of the clustered users is the second known user (paragraphs [0031], [0033]).
	Regarding claim 15, Walsh discloses the method according to claim 8 wherein the clusters comprise clusters based on at least one or any combination of more than one of spatial, temporal, and/or social data associated with the users (paragraphs [0027], [0050 – 0051]; Walsh discloses that the matchmaking system 10 retrieves recognition information from a recognition library or a social networking database as needed).
	Regarding claim 16, Walsh discloses the method according to claim 15 and comprising dynamically updating the clusters responsive to changes in the spatial, temporal, and/or social data associated with the users (paragraphs [0027], [0050 – 0051] ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al (US 2011/0047237; hereinafter Walsh) in view of Amit Kumar Agrawal (US 2019/0114326; hereinafter Agrawal).
Regarding claim 3, Walsh discloses all the limitations in claim 2, but fails to specifically disclose 
wherein determining based on the timestamps comprises determining that the timestamp of the outgoing communication is earlier than the time stamp of the incoming communication.
Agrawal, in an analogous art, discloses that wherein determining based on the timestamps comprises determining that the timestamp of the outgoing communication is earlier than the time stamp of the incoming communication (paragraph [0047]; Agrawal discloses a time period between communication attempts, and so forth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Walsh by determining that the timestamp of the outgoing communication is earlier than the time stamp of the incoming communication as evidenced by Agrawal for the purpose of helping user(s) to identify when particular incoming communication events are occurring, thus improving their accessibility to the priority contact.
 Claims 4 – 5, 17, and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al (US 2011/0047237; hereinafter Walsh) in view of Allister Clisham (US 2004/0022222; hereinafter Clisham).
Regarding claim 4, Walsh discloses all the limitations in claim 3, but fails to specifically disclose that the at least one characteristic comprises at least one feature of first and second signals that respectively encode the first and second communications.
Clisham, in an analogous art, discloses that the at least one characteristic comprises at least one feature of first and second signals that respectively encode the first and second communications (paragraphs [0026 - 0027], [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Walsh by showing that at least one characteristic comprises at least one feature of first and second signals that respectively encode the first and second communications as evidenced by Clisham for the purpose of providing a highly secure and reliable communications environment.
Regarding claim 5, Walsh and Clisham discloses the method according to claim 4 wherein the at least one feature of the signals comprises at least one or any combination of more than one of a number of bursts in the signals, duration of at least one burst in the signals, duration of at least one pause between bursts in the signals, and/or a respective number of symbols in at least one burst of the signals (paragraph [0093]; Clisham discloses that the video server 340 then transmits to the user device 304 the video content in bursts of data packets. The use of bursty data transmission allows the video server 340 to more efficiently use the network 300). Same motivation as in claim 4.
Regarding claim 17, Walsh discloses all the limitations in claim 1, but fails to specifically disclose that the first and/or the second communication is an encrypted communication.
Clisham, in an analogous art, discloses that that the first and/or the second communication is an encrypted communication (paragraph [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Walsh by showing that the first and/or the second communication is an encrypted communication as evidenced by Clisham for the purpose of providing a level of privacy or confidentiality in a communication environment.
Regarding claim 19, the Examiner takes “Official Notice” that having an apparatus configured as a virtual apparatus is well known in the art (See Quon et al (US 2007/0293212; paragraphs [0065] AND [0067])
Claims 18 and 20 incorporate substantively all the limitation of claim 1 and 17 in apparatus form rather than method form, with minor modifications in the claimed language.  The reasons for rejecting claims 1 and 17 apply in claims 18 and 20.  Therefore, claims 18 and 20 are rejected for the same reasons.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YVES DALENCOURT/Primary Examiner, Art Unit 2457